DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0025695) in view of Lee (US 9,672,087).
Regarding claims 1 and 13, Han teaches A display device comprising: a display panel including a plurality of scanning lines and a plurality of pixel circuits ([0004] discloses that the gate driver or array (GOA) is used for progressive scanning for pixels);
a plurality of scanning line drive circuits formed on the display panel (Fig. 4 GOA circuits 11 and 12 each have plurality of circuits); and a display control circuit, wherein the scanning line drive circuit is configured to output a state signal, and
the display control circuit is configured to determine whether a state is normal based on the state signal (Fig. 4 detection circuit 15), to perform control, in a normal state, for making the plurality of scanning line drive circuits operate in turn, and to perform control, in an abnormal state, for stopping an operation of an abnormal scanning line ([0096] teaches that the detection circuit will determine if first gate on array is abnormal, if so the switching circuit 16 will be activated and cause the first gat on array circuit to stop operating while activating the second gat on array circuit).). Although it is well known that the display panel with GOA circuits for driving the scanning lines, Han does not explicitly teach the scanning line drive circuits are configured to drive the scanning lines individually.
	However in the same field of detecting abnormal gate driving and correcting Lee teaches a display device with a plurality of pixels (Fig.4), where a plurality of gate driver are configured for to drive the scanning lines individually (Fig. 4 shows gate driver 120 with a plurality of stages ST1-DST2 for individually driving scanning lines.).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Han with the display device as taught by Lee. This combination would improve the yield rate on a gate driver as taught by Han [0042].  
	Regarding claim 2, Han teaches wherein three or more of the scanning line drive circuits are provided, and the display control circuit is configured to perform control, in the abnormal state, for making the normal scanning line drive circuit operate in turn (Fig. 4 of Han shows stages R1-RN in both GOA circuits 11 and 12, since the system switches from GOA 11 to 12 during abnormal state, then the R1-RN of GOA 12 would operate in turn).
	Regarding  claim 3, Han teaches wherein the display control circuit is configured to perform control, in the abnormal state, for making the normal scanning Line drive circuit operate using a same shift cycle as that in the normal state ([0062] teaches the connections of GOA 11 and GOA 12 ensure that GOA 12 will operate normally after the system switches).
	Regarding claim 4, Han teaches wherein the display control circuit is configured to perform control, in the abnormal state, for making the normal scanning line drive circuit operate using a shift cycle longer than that in the normal state ([0062] [0096] since the switch from GOA 11 to GOA 12 will allow the GOA 12 to operate normally, then is understood that the total shift cycle of GOA 12 would be longer based on GOA being abnormal).
	Regarding claim 5, Han teaches wherein the display control circuit is configured to perform control, in the abnormal state, for making the normal scanning line drive circuit operate while having an all stop period ([0096] since the switch from GOA 11 to GOA 12 will allow the GOA 12 to operate normally, it is understood that the all stop period takes place in R1-Rn of abnormal GOA 11).
	Regarding claim 8, Han teaches wherein the display control circuit is configured to obtain an evaluation value (detection value) based on the state signal and to perform control for making the plurality of scanning line drive circuits operate in accordance with a ratio of the evaluation value ([0027] since the detection value is used to determine the abnormality then it is understood that the scanning line drive circuits will operate in accordance based on the scanning sequence).
	Regarding claim 9, Han teaches wherein the scanning line drive circuit is configured to output an output signal of a last stage as the state signal (Fig. 4 shows detection circuit 15 connected to last stage RN of GOA 11 and 12).
	Regarding claim 10, Lee teaches wherein the scanning line drive circuit is arranged inside a pixel area of the display panel (Fig. 1 shows gate driver 120 arranged inside a display area).
	Regarding claim 11, Han teaches wherein the scanning line drive circuit is arranged inside a pixel area of the display panel (Fig. 2, it is well known to have GOA arranged outside a display).
	Regarding claim 12, Lee teaches wherein the display panel is a liquid crystal panel (Fig. 1 and the respective description.).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621